 

Exhibit 10.18

 

Settlement and Release AGREEMENT

 

This Settlement and Release Agreement (“Agreement”) by and between Synergy CHC
Corp., a Nevada corporation (“Releasor”), the former shareholders (the
“Shareholders”) of Breakthrough Products, Inc., a Delaware corporation (the
“Company”), URX ACQUISITION TRUST, a Delaware statutory trust (the “Trust”), on
its own behalf and as the representative of the Shareholders, David T. Leyrer
(“Leyrer”), Michael Valentino (“Valentino”), Ron Fugate (“Fugate”), and Randall
Kaplan (“Kaplan”, and collectively with Leyrer, Valentino, Fugate, the “Former
Directors”) is dated and effective as of the 17th day of December, 2015.

 

WHEREAS, the Company, the Trust, Jordan Eisenberg, the former chief executive
officer of the Company and a Shareholder, the Shareholders and Releasor are
parties to that certain Stock Purchase Agreement (the “SPA”) dated November 12,
2015 (capitalized terms used herein but not otherwise defined have the meaning
ascribed to them in the SPA);

 

WHEREAS, pursuant to the terms of the SPA, Releasor acquired all outstanding
shares of capital stock of the Company (the “Transaction”);

 

WHEREAS, pursuant to the terms of the SPA, the Shareholders, the Company and the
Trust made certain representations and warranties to Releasor regarding, among
other things, the financial condition of the Company and the Company’s
outstanding liabilities and obligations to third parties;

 

WHEREAS, following the Transaction, Releasor discovered certain irregularities
in the financial information of the Company as well as conflicting information
regarding the Company’s liabilities and obligations to third parties from what
was previously provided by the Company;

 

WHEREAS, Releasor made a claim for indemnification against the Shareholders and
the Trust pursuant to Section 8 of the SPA (the “Claim”);

 

WHEREAS, Releasor and the Trust, on its own behalf and on behalf of the
Shareholders, have reached an agreement to resolve the Claim to the mutual
satisfaction of all parties and wish to document such settlement in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Settlement Payments.

 

  a. The Trust will return Three Million (3,000,000) shares of Releasor’s common
stock to Releasor. Upon execution of this Agreement, the Trust will return the
certificate representing the Equity Consideration to Releasor’s transfer agent,
VStock Transfer, with instructions to transfer Three Million (3,000,000) shares
to Releasor and return a new certificate to the Trust for the balance of Three
Million (3,000,000) shares of Releasor’s common stock.

 

1

 

 

  b. The time period under which Royalty Consideration is payable to the Trust
by Releasor under the SPA is reduced from seven (7) years to five (5) years.    
    c. Releasor will issue a warrant in the form of Exhibit A to the Trust.

 

2. Releases.

 

  a. Release of the Trust and Shareholders by Releasor. Except as set forth in
Section 3 of this Agreement, in exchange for the payments outlined above,
Releasor, on its own behalf and on behalf of its Affiliates, directors,
officers, managers, employees, agents, representatives, successors, and assigns,
forever releases and discharges the Trust and its trustees, the Shareholders and
their respective agents, representatives, successors, and assigns from any and
all claims, demands, and causes of action of every kind and nature, whether
known or unknown, direct or indirect, accrued, contingent or potential, which
Releasor ever had or now has and which arose from the beginning of time until
the date of this Agreement.         b. Release of the former Directors of the
Company by Releasor. Except as set forth in Section 3 of this Agreement, in
exchange for the payments outlined above, Releasor, on its own behalf and on
behalf of its Affiliates, directors, officers, managers, employees, agents,
representatives, successors, and assigns, forever releases and discharges the
Former Directors and their agents, representatives, heirs and assigns from any
and all claims, demands, and causes of action of every kind and nature, whether
known or unknown, direct or indirect, accrued, contingent or potential, which
Releasor ever had or now has and which arose from the beginning of time until
the date of this Agreement.         c. Release of Releasor by the Trust and the
Former Directors. Except as set forth in Section 3 of this Agreement, in
exchange for the payments outlined above, the Trust, on its own behalf and as
the representative of the Shareholders, its trustees, agents, representatives,
successors, and assigns and the Former Directors, their heirs and assigns,
forever release and discharge Releasor, its Affiliates, and their respective
directors, officers (other than the officers of the Company prior to November
12, 2015), managers, employees (other than employees of the Company who were
employees prior to November 12, 2015, whether or not they remained employees
after such date), agents, representatives, successors, and assigns from any and
all claims, demands, and causes of action of every kind and nature, whether
known or unknown, direct or indirect, accrued, contingent or potential, which
such parties ever had or now have and which arose from the beginning of time
until the date of this Agreement.

 

2

 

 

  d. With respect to the foregoing releases, Releasor, Trust and the Former
Directors each expressly waive any and all provisions, rights and benefits
conferred by any law of the United States or of any country, state or territory
of the United States, or principle of common law, which is similar, comparable,
or equivalent to Section 1542 of the California Civil Code, and including
Section 1542 of the California Civil Code which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

3. Future Claims. Each party to this Agreement specifically acknowledges and
agrees that all rights of any party to pursue Jordan Eisenberg and any former
officers and employees of the Company (the “Company Management Team”) are
specifically reserved, except that no claim survives against Valentino
notwithstanding his title as Chairman of the Company. Releasor hereby covenants
and agrees not to bring or initiate any proceeding to assert any claims, rights
or remedies against the Trust, any trustee of the Trust, any Former Director or
any Shareholder (other than Shareholders who are also members of the Company
Management Team) under the indemnification provisions of the SPA or otherwise
that relate in any way to the Claim, to any other potential claims under the SPA
or to the Transaction; provided, however, that all parties acknowledge and agree
that any claims by Releasor against the Trust or any Shareholder for breach of
any representation or warranty contained in Sections 3 and 4(e) of the SPA are
specifically preserved (the “Preserved Claims”). For purposes of clarity,
Releasor and its successors and assigns shall have no further rights to
indemnification under Section 8 of the SPA other than claims against the Company
Management Team and other than the Preserved Claims.

 

4. Authority. Each party to this Agreement, on its own behalf and on behalf of
those it represents, represents and warrants to all other parties that such
party has all requisite power and authority to enter into this Agreement and to
carry out its obligations thereunder.

 

5. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of the parties hereto.

 

6. Governing Law; Jurisdiction. This Agreement shall be construed, performed and
enforced in accordance with, and governed by, the laws of the State of North
Carolina, United States, without giving effect to the principles of conflicts of
laws thereof. The parties hereto irrevocably consent to the jurisdiction of, the
federal and state courts of the State of North Carolina located in Wake County,
North Carolina for such purpose.

 

7. Expenses. Except as otherwise provided herein, each of the parties hereto
shall pay all its own expenses in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, any legal and
accounting fees.

 

8. Severability. In the event that any part of this Agreement is declared by any
court or other judicial or administrative body to be null, void or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this Agreement shall remain in full force and
effect.

 

3

 

 

9. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) on
the date of service if served personally on the party to whom notice is to be
given, or (ii) on the day of delivery by Federal Express or similar overnight
courier or the Express Mail service maintained by the U.S. Postal Service, to
the party the addresses set forth in the SPA.

 

10. Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the parties hereto, or in the
case of a waiver, by the party waiving compliance. Any waiver by any party of
any condition, or of the breach of any provision, term, covenant, representation
or warranty contained in this Agreement, in any one or more instances, shall not
be deemed to be nor construed as further or continuing waiver of any such
condition, or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

 

11. Public Announcements. The Trust shall not make any public statement
regarding this Agreement or the transactions contemplated herein without
Releasor’s prior written approval. Releasor will be required to file a Form 8-K
with the U.S. Securities and Exchange Commission regarding this Agreement.

 

12. Entire Agreement. This Agreement and the exhibits hereto contain the entire
understanding between the parties hereto with respect to the matters
contemplated hereby and thereby and supersede and replace all prior agreements
and understandings, oral or written, with regard to such matters.

 

13. Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

14. Counterparts. This Agreement may be executed in counterparts and via .pdf,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.

 

15. Independent Counsel; Mutual Drafting. Each party hereto consulted, or had
the opportunity to consult, legal counsel or other advisors of its own choosing
with respect to this Agreement and fully understands the meaning and intent of,
this Agreement, including, but not limited to, the final and binding effect of
this Agreement and the acknowledgments, releases, and waivers contained herein.
Each party hereto shall be deemed to have consulted and assisted with the
drafting of this Agreement such that any ambiguity herein shall not be construed
in favor of one party over the other party.

 

[Signature Page Follows]

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Settlement and Release
Agreement effective as of the day and year first above written.

 

  SYNERGY CHC CORP.         By: /s/ Jack Ross   Name: Jack Ross   Title: Chief
Executive Officer

 

  URX ACQUISITION TRUST,   on its own behalf and as representative of the
Shareholders         KMJZ Investments, L.L.C., Voting Trustee         By: /s/
Scott Peppett   Name: Scott Peppett   Title: Authorized Representative        
Arbicha Invesments, L.L.C., Voting Trustee   By Arbicha, LLC, Sole Member      
  By: /s/ Randall Kaplan   Name: Randall Kaplan   Title: Manager         Casa
Vicente, LLC, Voting Trustee         By: /s/ David Leyrer   Name: David Leyrer  
Title: Manager         URX Acquisition Trustee, LLC         By: /s/ Michael
Valentino   Name: Michael Valentino   Title: Sole Member

 

[Signature Page to Settlement and Release Agreement]

 

 

 

 

  FORMER DIRECTORS:       David T. Leyrer       /s/ David T. Leyrer      
Michael Valentino       /s/ Michael Valentino       Ron Fugate       /s/ Ron
Fugate       Randall Kaplan       /s/ Randall Kaplan

 

[Signature Page to Settlement and Release Agreement]

 

 

 

 

Exhibit A

 

Form of Warrant

 

[Exhibit A to Settlement and Release Agreement]

 

 

 

 

 

 

 

